Citation Nr: 1607148	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to March 1946.  His awards and decorations included the Purple Heart.  He Veteran died in February 1995, and the appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Pertersburg, Florida.

In an April 2012 decision, the Board remanded the claim for additional evidentiary development.  The case has since been returned to the Board for appellate review.  

The Board notes that the appellant changed representation prior to recertification of the appeal.  Review of the claims file shows that the appellant is currently represented by a private attorney, Peter J. Meadows.  The appropriate VA forms are associated with the claims file. 

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

In a June 2015 written submission, prior to the recertification of the appeal, the appellant requested a videoconference hearing before the Board.  In July 2015, the AOJ notified the appellant that her appeal was being transferred to the Board and that she would receive separate correspondence regarding the scheduling of her hearing request.  The Board's review of the record reveals that no further action was taken regarding the appellant's hearing request.  Thus, a remand is required to schedule her for a hearing before the Board.  See 38 C.F.R. § 20.700; 20.703; 20.704 (2015).   


Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the appellant for a videoconference hearing in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




